        Case 2:19-cv-07046-MWF-FFM Document 7 Filed 08/16/19 Page 1 of 1 Page ID #:19




                                                UNITED STATES DISTRICT COURT
                                               CENTRAL DISTRICT OF CALIFORNIA
GREG BLATT                                                                 CASE NUMBER


                                                                                            CV 19-7046 CAS
                                         PLAINTIFF(S)/PETITIONER(S)
                                    v.
                                                                                ORDER TO REASSIGN CASE DUE TO
ROSETTE PAMBAKIAN AND SEAN RAD                                                    SELF-RECUSAL PURSUANT TO
                                    DEFENDANT(S)/RESPONDENTS(S)
                                                                                     GENERAL ORDER 19-03


        The undersigned Judge, to whom the above-entitled case was assigned, is hereby of the opinion that he
or she should not preside over said case, by reason of (please use additional sheets if necessary) :
The undersigned's husband's law firm is counsel of record for plaintiff.




       IT IS HEREBY ORDERED that this case be reassigned by the Clerk in accordance with General
Order 19-03.
          This self-recusal has been Ordered:
                ✔ within 120 days of the Court being assigned said case.

                    after 120 days of the Court being assigned said case.

          August 16, 2019
          Date                                                               United States District Judge/Magistrate Judge



                                               NOTICE TO COUNSEL FROM CLERK


        This case has been reassigned to Judge                  Dean D. Pregerson              . On all documents
subsequently filed in this case, please substitute the initials          DDP           after the case number in
place of the initials of the prior judge so that the case number will read:       2:19-cv-07046 DDP(FFMx)                    .

          This is very important because documents are routed to the assigned judge by means of the initials.




cc:       Previous Judge           Statistics Clerk


CV-52 (03/19)                     ORDER TO REASSIGN CASE DUE TO SELF-RECUSAL PURSUANT TO GENERAL ORDER 19-03
